DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ paper filed on 4/21/2022 have been received and entered. Claim 1 has been amended. Claim 1 is pending in the application.
Applicants’ remark has been considered and it appeared to be persuasive.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Lucas Stelling on 5/3/2022.
The application has been amended as follows: 
In claim 1
line 25, changes “ax (t2)” to --ax (tp)--
line 27, changes “t2” to --tp--
line 33, changes “ay (t2)” to --ay (tp)--
line 35, changes “t2” to --tp--
line 41, changes “az (t2)” to --az (tp)--
line 43, changes “t2” to --tp--
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Claim 1 is allowable over the prior art of record because none of the prior art of record whether taken singularly or in combination to teach the interrelationship performance operation as recited in the claim 1. The prior art of record, Cai et al (US 20220075091) discloses motion error of a rotating accelerometer gravity gradiometer with an initial position of the measurement coordinate system of the gravity gradiometer, and rotational angular velocity around the gravity gradiometer, and digital model of the rotating accelerometer gravity gradiometer is used to simulating the process for generate multi-frequency gravitational gradient signals to excite the gravity gradiometer. Linear vibration is applied to the gravity gradiometer to simulate a turbulence effect in the airborne exploration. Gaussian angular vibration with the same intensity is applied to the three directions of the gravity gradiometer (figure 3, pars 0041-0042); discloses comparison between the gravitational gradient, which is output, demodulated and recovered by the gravity gradiometer after the linear and angular motions of the gravity gradiometer are removed (figure 5, par 0042).  Therefore, the prior art of record fail to anticipate or render obvious of steps 1-3 in the combination, step 1) changing the linear motions and angular motions to the rotating accelerometer gravity gradiometer undergoing calibration, and continuously changing attitudes of the rotating accelerometer gravity gradiometer undergoing calibration and recording linear motions with the accelerometers, angular motions with the gyroscopes, the attitudes and an output of the rotating accelerometer gravity gradiometer as calibrated data; step 2) calibrating a linear motion error coefficient vector , an angular motion error coefficient vector, and a scale coefficient of the rotating accelerometer gravity gradiometer according to a specific equation; and in step 3) the specific steps for calibrating self-gradient model parameters, and using the self-gradient model and the calculated calibration parameters thereby preventing saturation or damage of a circuit of the rotating accelerometer gravity gradiometer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cai et al (US 20220075091) discloses post-compensation method for motion errors of rotating accelerometer gravity gradiometer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN BUI whose telephone number is (571)272-2271. The examiner can normally be reached MON-THURS.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M VAZQUEZ can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN BUI/               Primary Examiner, Art Unit 2865